STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0753

VERSUS

ROBERT C. MEADS, UR. SEPTEMBER 12, 2022

In Re: Robert C. Meads, Jr., applying for supervisory writs,
32nd Judicial District Court, Parish of Terrebonne,
No. 290,742.

 

BEFORE : WELCH, PENZATO, AND LANIER, JJ.

WRIT DENIED. While the district court construed relator’s
pleading as a motion for new trial, we look at the substance
rather than the caption of the pleading. The pleading herein,
filed twenty-three years after relator’s conviction and sentence
became final and challenging the general venire, is an untimely
application for postconviction relief. See La. Code Crim. P.
art. 930.8. See also State ex rel. Modique v. State, 2016-0854
(La. 9/6/17), 225 So.3d 1053 (per curiam). Furthermore, the
district court’s April 1, 2022 order setting the pleading for a
hearing did not constitute a grant of a new trial. See State v.
Williams, 2001-0554 (La. 5/14/02), 817 So.2d 40. Therefore, the
district court did not err when it issued a subsequent order on
June 16, 2022, denying the pleading.

JEW
AHP
WIL

COURT OF APPEAL, FIRST CIRCUIT

acl)

DEPUTY CLERK OF COURT
FOR THE COURT